j
Case 3:15-cv-00220-CWR-LRA Document 598 Filed 10/21/19 Page lofi |

i

Case: 19-60364 Document: 00515165382 Page: 1 Date Filed: 10/21/2019

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

No. 19-60364

MEAGHIN JORDAN, Individually and, on behalf of their minor son, Braylon
Jordan; JONATHAN JORDAN, Individually and, on behalf of their minor
son, Braylon Jordan,

Plaintiffs—Appellants,
V.

MAXFIELD & OBERTON HOLDINGS, L.L.C.,

Defendant—Appellee.

 

Appeal from the United States District Court
for the Southern District of Mississippi

 

ORDER:

IT IS ORDERED that the joint motion of the parties to view and obtain
sealed documents is GRANTED.

COm & Whleti—

DON R. WILLETT
UNITED STATES CIRCUIT JUDGE

 
